Citation Nr: 0718172	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-42 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD.

In a VA Form 9, the veteran requested a Travel Board hearing 
in November 2004.  In response to a VA letter, the veteran 
noted that he would not attend his scheduled hearing in April 
2007.  The Board considers his request for a hearing 
withdrawn.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat during service.

2.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1154 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the presence of three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, a VA physician diagnosed 
the veteran with PTSD in April 2004 based on the veteran's 
reported symptomatology of insomnia, nightmares, difficulty 
with anger management, and difficulty with concentration.  In 
December 2003, the veteran submitted a PTSD questionnaire 
which indicated that his stressor was a land mine explosion 
which dismembered one of "Milton's (PFC)" arms during a 
live grenade exercise in Germany.  

The veteran contends his stressor is the same incident that 
caused his service-connected hearing loss and tinnitus in his 
left ear.  

The central issue in this case is whether the record provides 
supporting evidence that a claimed stressor actually occurred 
in service.  The evidence necessary to establish verification 
of a stressor depends on whether the veteran was "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors relate to combat, VA 
must accept the veteran's lay testimony regarding the 
reported stressors as conclusive evidence of their actual 
occurrence, provided the testimony is credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further development or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In the instant case, no competent evidence shows that the 
veteran engaged in combat with an enemy force.  His available 
service medical records show that he served as a supply clerk 
with the 101st Airborne Division.  The veteran's own 
statements support this finding. 

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Due to the veteran's lack of combat, his testimony 
alone is insufficient proof of a claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The Board is unable to verify an in-service stressor because 
the veteran did not submit detailed or accurate information 
concerning the alleged incident.  As noted above, VA 
diagnosed the veteran with PTSD based on statements that he 
had insomnia, nightmares, difficulty with anger management, 
and difficulty with concentration.  Although the veteran 
claims that a land mine explosion in Germany caused his PTSD, 
a review of his personnel file indicates that he did not have 
any foreign service and that he was stationed only in South 
Carolina and Kentucky.
In addition, the veteran's service medical records make no 
reference to a diagnosis for or treatment of PTSD or any 
other mental disability.  Nevertheless, a January 1977 
service medical record does note unilateral hearing loss for 
about one year from a "possible loud explosion in [his] left 
ear."  The veteran's separation examination in February 1977 
also shows left ear hearing loss from "noise damage."  
However, in an audiological examination in September 1977, 
the veteran indicated that the noise exposure/injury was in 
basic training, which would not have been in Germany, 
providing evidence against this claim.

Simply stated, the claimed stressor is not verifiable based 
on the information given by the veteran.  The absence of 
verifiable traumatic events provides evidence against his 
claim.

Based on a review of the veteran's statements to the VA over 
several years, the Board finds that, overall, they provide 
evidence against his claim.  Simply stated, his stressor 
statements are found both vague and inaccurate.

After reviewing the record, the Board finds that the veteran 
has not provided sufficient evidence to verify the occurrence 
of a claimed in-service stressor.  The determination of the 
sufficiency (but not existence) of a stressor is exclusively 
a medical determination for mental health professionals, who 
are "expert" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing PTSD diagnoses."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  In the instant case, although the 
veteran has a diagnosis of PTSD, the Board finds no credible 
evidence which verifies any of his claimed in-service 
stressors.

Indeed, the veteran did not submit any evidence (such as lay 
statements from other soldiers) to verify his claimed 
stressor.  Moreover, verification of the veteran's claimed 
stressor is not possible based on the nature of the stressor 
and the lack of details provided.  For example, his 
contention that Milton (PFC) lost an arm from a mine 
explosion would not be documented in his service medical 
records.  The veteran, while citing his VA treatment for PTSD 
and informing the RO of this treatment in a timely manner, 
repeatedly failed to provide necessary details concerning the 
approximate date, full name of the injured individual, as 
well as the circumstances of his claimed in-service stressor, 
creating a situation where a meaningful attempt by the VA to 
confirm this stressor could not be undertaken.

Indeed, the veteran also provided a location for the incident 
in Germany even though his DD Form 214 shows no foreign 
service.  This fact alone significantly undermines the 
veteran's credibility, and provides highly probative evidence 
against the veteran's claim.  See Smith v. Derwinksi, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function of the Board); Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and to determine the 
degree of weight given to the evidence). 

In addition, in Fossie v. West, 12 Vet. App. 1, 6-7 (1998), 
the Court held there is no duty to assist where the veteran's 
statements concerning in-service stressors are too vague to 
refer to the U.S. Army and Joint Services Records Research 
Center, as in this case.  The Court held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he can not passively wait for it when 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Considering the lack of verifiable 
details provided by the veteran concerning his claimed 
stressor, VA has satisfied its responsibilities to assist the 
veteran in connection with the current claim.

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Indeed, the Board is not obligated to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

In short, since the veteran failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in January 2004, 
December 2004, and March 2006 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, since the veteran failed to provide detailed 
information which would enable VA to conduct a meaningful 
search, no further development is required to verify his 
claimed stressor.  See Fossie, 12 Vet. App. at 6-7; Wood, 1 
Vet. App. at 193.
  
Hence, the RO has made all reasonable efforts to assist the 
veteran in the development of his claim.  As noted above, the 
Board finds that any attempt to confirm the alleged stressor 
in service by the VA would fail and that the evidence in the 
file provides a basis to fully adjudicate this claim without 
additional development.  While additional attempts to obtain 
information can always be undertaken, the Board finds that 
such an additional attempt, in light of the efforts already 
performed in this case, can not be justified.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


